Citation Nr: 0006627	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard Sparkman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for PTSD, with assignment of a 10 
percent disability rating for this condition.

In 1998, the Board remanded this case to provide the veteran 
a hearing in accordance with his request.  In December 1999, 
a hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes a statement 
submitted by the veteran in December 1994 evidencing his 
belief that he is entitled to "retroactive" compensation 
payments for his PTSD.  That statement clearly raised a claim 
for an earlier effective date for the grant of service 
connection and assignment of a 10 percent disability rating 
for PTSD.  This claim is not currently before the Board since 
it has not been adjudicated by the RO, and it is not 
otherwise intertwined with the claim on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, this issue is referred to the RO for 
appropriate action.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for a higher rating for 
his service-connected PTSD. 

First, the veteran has submitted letters from Riccardo Rivas, 
Ph.D., who has treated him for his PTSD.  According to the 
veteran's initial claim for compensation in 1993, Dr. Rivas 
has been treating him since 1991.  The RO requested the 
veteran's treatment records from Dr. Rivas in 1993, but only 
received one report with a letter from Dr. Rivas.  The 
veteran's treatment records are clearly relevant to his claim 
for a higher rating, and the RO should again request these 
records.  If the request is unsuccessful, inform the veteran 
that the records could not be obtained, and offer him an 
opportunity to obtain and present such records if he wants 
them to be considered.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).

Second, it is necessary to provide the veteran an additional 
VA psychiatric examination because the Board does not have 
sufficient evidence upon which to decide this claim.  It is 
unclear whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders, 
as opposed to PTSD.  In addition to his service-connected 
PTSD, the medical evidence shows that major depression also 
has been diagnosed. 

Since the nonservice-connected psychiatric condition may be 
contributing to the social and industrial impairment that the 
veteran is experiencing, it is essential that an attempt be 
made to separate the effects of his service-connected PTSD 
from his other psychiatric disorder(s) so that the 
appropriate disability rating may be assigned.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
appellant is fulfilled, an examination is required.  See 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

At the hearing in 1999, the veteran presented some documents 
concerning his discharge from employment in 1995.  While this 
case is in remand status, the RO should advise him that he 
should submit any additional documentation about his 
discharge from employment that would support his contention 
that this was the result of his PTSD.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to submit the 
appropriate release form for his 
treatment records from Riccardo Rivas, 
Ph.D.  The RO should request actual 
treatment records, as opposed to 
summaries, from this practicioner.  If 
the request is unsuccessful, advise the 
veteran that the actual treatment records 
from Dr. Rivas are important to his 
claim.  Advise the veteran that it is his 
responsibility to submit these records.  
See 38 C.F.R. § 3.159(c) (1999).  Allow 
an appropriate period of time within 
which to respond.  In addition, the RO 
should ask the veteran if has received 
any treatment for a psychiatric disorder 
from any other facility or practicioner 
since the time of his hearing in December 
1999.  Any facility or practicioner so 
identified should be contacted to obtain 
the records of such treatment, after 
submission by the veteran of the 
appropriate release form.

2.  Advise the veteran that he should 
submit any additional documentation about 
his discharge from employment in 1995 
that would support his contention that 
this was the result of his PTSD.

3.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an appropriate 
opportunity to submit such records, 
schedule him for a VA psychiatric 
examination to evaluate his PTSD.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  It is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  

After review of the claims file, 
including the prior VA examination 
reports and Dr. Rivas' treatment 
record/letters, the examiner should 
render a medical opinion as to which of 
the veteran's symptomatology and/or 
social and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected condition(s) (i.e., major 
depression and/or any other disorder 
identified upon examination).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for a higher rating for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should: 

(a) consider the claim under both the 
old and the revised rating criteria 
for evaluating mental disorders.  See 
VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

(b) review the evidence of record at the 
time of the August 1994 rating 
decision that was considered in 
assigning the original disability 
rating for the veteran's PTSD, then 
consider all the evidence of record to 
determine whether the facts show that 
he was entitled to a higher disability 
rating for this condition at any 
period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

6.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his attorney a supplemental statement of 
the case, and allow an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


